Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Cole on 9/20/2021.

	THE AFTER FINAL CLAIM SET FILED 9/13/2021 IS HEREBY ENTERED. 
IN THE CLAIMS dated 9/13/2021, the examiner has amended the below claims as follows:

1. A positive pressure vent for a vehicle, including: 
an air inlet chamber having an air intake port facing into an air stream generated by motion of said vehicle so as to collect air and form a positive pressure inside said air inlet chamber; 
a filter adapted to filter said air from said air inlet chamber of particulate matter, said air turning downward from said air inlet chamber through said filter and upward to enter an upper end of a vertically oriented feeder channel downstream of said filter, wherein said vertically oriented feeder channel is configured to guide filtered air downwardly after said air has passed through said filter; and 
a filtered air path allowing filtered air from said filter into an interior of said vehicle under urging of said positive pressure from said air inlet chamber and from said vertically oriented feeder channel.

formation for increasing velocity of said air stream within said air inlet chamber.

Allowable Subject Matter
2.	Claims 1 and 3-21 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The known prior art fails to anticipate or render obvious the combination of limitations now presented in Claim 1 which now include “a vertically oriented feeder channel” that is configured to guide filtered air downwardly after said air has passed through said filter. As can readily be observed in the previously relied upon Jackson reference (US 4,953,449), there is no vertically oriented feeder channel that is configured to guide filtered air downwardly after said air has passed through the filter as is now claimed (as is shown in Fig. 4 of Jackson). Thus, Jackson no longer anticipates Claim 1 and no motivation would have existed to have completely reconfigured the structure of Jackson’s positive pressure vent to include a vertically oriented feeder channel that facilitates the particular air flow path now claimed in combination with the other limitation of Claim 1. Moreover, no other known prior art anticipates or renders obvious amended Claim 1 including the newly found Holter et al. reference (US 4,530,817). While the Holter et al. reference teaches of some of the claimed structure, it is designed to work with at least one blower that generates positive pressure to suck air through the myriad of elements of the apparatus which is different from the more simple design claimed that does not require a blower such that the filtered air path allows filtered air from said filter into an interior of said vehicle under urging of positive pressure from the air inlet chamber wherein the positive pressure is “generated by motion of said vehicle”. Thus, it wouldn’t have been obvious to 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/21/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762